731 N.W.2d 691 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kanyama HAMPTON, Defendant-Appellant.
Docket No. 132873. COA No. 262956.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit *692 Court for correction of the judgment of sentence to reflect the sentence and restitution actually imposed by the court at sentencing. The trial court sentenced the defendant to serve a prison term of 40 to 120 months for his conviction of assault with intent to do great bodily harm less than murder, MCL 750.84; however, the judgment of sentence indicates that the sentence for this offense is one to five years. In addition, the judgment of sentence fails to reflect that the trial court ordered the defendant to pay restitution of $9,115. The trial court is further ORDERED to ensure that the corrected judgment of sentence is transmitted to the Department of Corrections. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.